                                                                                           --    ------ - - - - - - - - - -                       ---   ------------

,,rF~d   ,.,.....

                    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)· '                                                                       Page 1 of 1



                                                         UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                         United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                          V.                                                (For Offenses Committed On or After November I, 1987)


                                         Fausto Ramirez-Gallardo                                            Case Number: 3:19-mj-23196

                                                                                                            Emerson Wheat
                                                                                                            Defendant's Attorney


               REGISTRATION NO. 88034298                                                                                                     FILED
               THE DEFENDANT:
                                                                                                          AUG O8 2019
                [:gJ pleaded guilty to count(s) I of Complaint
                                                 ----'---------------If--~-~~-------
                    •was found guilty to count(s)                                              0 ,,~7ERK, U.S. DIST13!,?y~o}~':.1: ...

                     after a plea of not guilty.                                               BY          \.V\l          1Jf.-''L11\
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense("s)~
               Title & Section                          Nature of Offense                                                                    Count Number(s)
               8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                          1

                    D The defendant has been found not guilty on co1ft(s) _ _ _ _ _ _ _ _ _,.,;'"!",,----------
                    •      Count(s)                                                        '·-      \\      dismissed on the ~i>tion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              i1Jlprisoned for a term of/
                                                   ,/

                                                   •    TIME SERVED                                      • ________ days
                     Assessment: $10 WAIVED IZI Fine: WAIVED
                    [:gJ
                [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines,. restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Thursday, August 8, 2019
                                                                                                         Date of Imposition of Sentence


             Received               10
                                       ?/i.1)\;l
                                     /~I, 1"'":;-,_-_
                                                    /"
                                            -,,;_:~.,;,,
                                -o=us=M_ _ _ _ _ __                                                       .lilfM'
                                                                                                         HbNoRABLE F. A. GOSSETT III
                                                                                                         UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                                         3: 19-mj-23196
